Citation Nr: 0902935	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus and as due to 
Agent Orange exposure.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision denying service 
connection for hypertension and an October 2006 rating 
decision denying entitlement to TDIU issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In November 2008, the veteran testified at a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file and has been reviewed.  At that time the Board 
received additional evidence which was accompanied by a 
waiver of the veteran's right to initial consideration of 
said evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims service connection for hypertension, 
including as secondary to service connected diabetes mellitus 
and as due to Agent Orange exposure in service.  

The veteran's DD Form 214 confirms his Vietnam service.  As 
such, he is presumed to have been exposed to herbicides, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
See 38 U.S.C.A. § 1116(f) (2008).  

The veteran underwent a QTC examination in July 2005 and a VA 
Compensation and Pension Examination in June 2007.  In both 
of these examinations, the examiners provided opinions 
regarding whether hypertension was related to diabetes 
mellitus on a secondary basis.  The examiners did not address 
if hypertension could be service connected on a direct basis, 
including as due to herbicide or Agent Orange exposure in 
service.  

In general, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits.   The assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  As 
the previous medical opinions did not address whether 
hypertension is directly related to service, including Agent 
Orange exposure in service, the Board finds that an 
additional medical examination is necessary in this case.  

Additionally, the claim for TDIU is inextricably intertwined 
with the claim for service connection for hypertension.  In 
other words, if service connection is granted for 
hypertension, this will impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Therefore, a decision on 
the TDIU issue is deferred.  

The Board also notes the veteran was not provided notice 
regarding the degree of disability and effective date as 
required by the decision of the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds that the veteran 
is entitled to proper VCAA notice before it can render a 
decision on the issues.



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should furnish the veteran with an 
appropriate VCAA notice letter with regard 
to the issue of entitlement to service 
connection for hypertension.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance with 
38 C.F.R. § 3.159(b)(1), and the 
Dingess/Hartman decision, including notice 
of (a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, and 
(c) the information and evidence that the 
veteran is expected to provide, to include 
the need to submit all pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

2.	VBA should arrange for an appropriate 
medical specialist to review the veteran's 
VA claims folder and provide an opinion, 
with supporting rationale, as to the 
relationship, if any, between hypertension 
and the veteran's military service, with 
specific consideration of: presumed 
herbicide exposure in Vietnam.  If the 
reviewer believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his attorney.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




